       Case 3:20-cv-11765-MGM Document 12-3 Filed 10/06/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  )
 MASSACHUSETTS FAIR HOUSING                       )
 CENTER and HOUSING WORKS, INC.,                  )
                                                  )
                Plaintiffs,                       )
                                                  )
                    v.                            )
                                                    Civil Action No. 3:20-cv-11765
                                                  )
  UNITED STATES DEPARTMENT OF                     )
  HOUSING AND URBAN DEVELOPMENT                   )
  and BEN CARSON, Secretary of the                )
  Department of Housing and Urban                 )
  Development,                                    )
                                                  )
                Defendants.                       )
                                                  )

                         DECLARATION OF JO-ANN BARBOUR

I, Jo-Ann Barbour, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by Charlesview, Inc.

Charlesview, Inc.

   2. I serve as the Executive Director of Charlesview, Inc. Allston/Brighton is a set of two
      interlocking neighborhoods in Boston, Massachusetts. Charlesview, Inc. is the minority
      partner in the Charlesview Housing Limited Partnership (CHLP). The CHLP owns 240
      affordable and mixed income apartments, retail space and a community center in
      Brighton, MA. Charlesview, Inc. has been operating as a not-for-profit in the
      Allston/Brighton community for nearly 50 years. In addition, Charlesview, Inc. operates
      the Rabbi Abraham Halbfinger and Charlesview Charitable Fund that provides funding to
      service providers in the Allston/Brighton Community.

   3. Recognizing that rapidly rising housing costs disproportionately affect the
      neighborhood’s most vulnerable residents, creating housing instability and displacement
      of low- and moderate-income individuals from critical community assets, our mission is
      to advance the well-being of families and individuals by providing safe, secure and
      affordable homes, offering programs designed to enrich, educate and inspire and through
      innovative philanthropy. Charlesview, Inc. is dedicated to building a strong, diverse,
      sustainable, and vibrant community for all residents of Allston/Brighton.


                                              1
       Case 3:20-cv-11765-MGM Document 12-3 Filed 10/06/20 Page 2 of 3




   4. In my role as Executive Director of Charlesview, Inc. I oversee all aspects of the
      activities conducted by the organization. I have over three decades of experience in non-
      profit and public sector organizations specializing in community-based services for
      diverse populations with an emphasis on affordable housing.

   5. In addition to providing homes directly to low- and moderate-income residents,
      Charlesview, Inc. provides on-site programming in collaboration with community-based
      partners that includes job search and computer skill development, parenting and child
      development, homework assistance, health and wellness for residents and neighbors in
      the surrounding community.

The Impact of the Challenged Rule on Allston Brighton

   6. I understand that the U.S. Department of Housing and Urban Development has issued a
      new regulation on the disparate impact provisions of the Fair Housing Act (the “Final
      Rule”), and I have reviewed the rule.

   7. The Final Rule will undermine the broad remedial goals of the Fair Housing Act to
      eviscerate segregation, promote housing choice, and provide equal access for all to safe,
      affordable homes. In particular, the effect of the Final Rule, coupled with the recent
      rollback of the Affirmatively Furthering Fair Housing Rule, will preclude advocates from
      negotiating with or bringing legal challenges against municipalities that adopt zoning
      policies or practices that impede multi-family development.

   8. This declaration will demonstrate the ongoing need for enhanced housing protections to
      protect vulnerable residents and promote the development of multifamily housing
      through the case study of Allston Brighton.

   9. Allston Brighton is a largely middle- and low-income neighborhood, with approximately
      30% of residents identifying as non-White. 26% of Allston/Brighton residents are
      immigrants, particularly from China, Vietnam, Haiti, Russia, and Brazil. 80% of all
      Allston Brighton residents rent, rather than own, their home.

   10. Many immigrant households are families with children under 17 and these households
       typically include an extended family. Three and four-bedroom units in Allston/Brighton
       are scarce—Charlesview is one of only a few developments offering three- and four-
       bedroom units.

   11. This forces many of these families to pay well over one-third of their income in rent or to
       live in overcrowded conditions. In 2016, a household earning a median income would
       have had to pay 63% of its income to rent a three-bedroom apartment in Allston/
       Brighton.

   12. Most of the new construction approved in Allston Brighton by the Boston Planning and
       Development Agency since 2009 has been market rate or higher studio and one to two-


                                                2
        Case 3:20-cv-11765-MGM Document 12-3 Filed 10/06/20 Page 3 of 3




       bedroom apartments and condominiums that are targeted at higher-income households, to
       the exclusion of low-income families of color or immigrant families. Several of the newly
       constructed units are small conversions, which split larger housing units into smaller one,
       reducing the supply of units suitable for multigenerational families—who are
       disproportionately immigrants and non-White—and replacing them with smaller units to
       serve a more affluent, White population.

   13. Even when single or two-family homes or three- or four-bedroom apartments are
       available, these units are quickly taken by students who can afford the escalating prices
       by sharing the apartments with fellow students making it difficult for low-income
       families to compete. Landlords welcome the opportunity to rent to this transient
       population made up of multiple students at higher rent levels who have no stake in the
       community and tend to remain only as long as their studies require. Given their limited
       length of stay, landlords often defer maintenance and upgrades normally addressed by
       more traditional tenancies.

   14. Local input into zoning and planning processes tend to attract long-time residents who
       often contribute to an intimidating atmosphere which limits the involvement of
       neighborhood newcomers and non-English speaking participants. The input gathered
       through these processes often leave out the views of those included as protected classes.

   15. Charlesview, Inc. is aware that many landlords in the neighborhoods employ policies that
       disproportionately affect tenants of color and immigrant tenants, including refusing to
       accept tenant-based subsidies through the Section 8 program, requiring exorbitant upfront
       costs (such as first and last month’s rent, a broker’s fee and a security deposit), or
       unilaterally excluding tenants with a history of evictions or an arrest record. All of these,
       while facially neutral, have a discriminatory effect on classes protected by the Fair
       Housing Act.

   16. The Final Rule will gravely harm the ability of these tenants of color and immigrant
       tenants, who need more, not less, housing choice, to bring disparate impact
       discrimination claims under the Fair Housing Act and provide landlords and zoning
       officials cover to engage in discriminatory actions.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.

DATED this __29th__ day of September 2020, at __Brighton________, MA.


                                                                 ___________________________
                                                                    Jo-Ann Barbour
                                                                  Executive Director
                                                                   Charlesview, Inc.




                                                3
